Citation Nr: 0312142	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1955.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating action from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 10 percent rating for tinnitus.  

Another issue is no longer before the Board.  In December 
2002, the Board confirmed the denial of an increased initial 
noncompensable rating for hearing loss in the right ear prior 
to May 5, 1999 and a rating in excess of 20 percent rating 
for bilateral hearing loss from May 5, 1999.  


REMAND

In November 2002, under newly amended VA regulations, the 
Board undertook additional development on the issue of 
entitlement to a rating in excess of 10 percent for tinnitus.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. 
§ 19.9(a)(2).  During the Board's development, the veteran's 
representative filed a lay statement and additional private 
and VA medical records in December 2002, and the Board 
obtained a VA audiological examination and medical opinion 
for the veteran in March 2003.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's authority to 
consider additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  While the veteran's August 1999 statement waived 
RO consideration of the evidence that he and his 
representative submitted directly to the Board, it did not 
waive RO consideration of the evidence developed by the 
Board.  Therefore, the case must be remanded for the RO's 
initial consideration of the additional evidence and 
readjudication of the claim.  

A remand will also allow the RO to apply both the old and new 
criteria for recurrent tinnitus in effect before and after 
June 13, 2003, respectively.  See 68 Fed. Reg. 25,822, 25,823 
(May 14, 2003); 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 3-2000 (2000).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 10 percent for 
tinnitus based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


